CAMPBELL, J.
(concurring specially). I still adhere to- the views expressed by -Gates, J., in the former opinion upon this case, as reported in 50 S. D. 3, 207 N. W. 656. I believe, however, that this court at that time failed sufficiently to consider the question of whether or not appellant, by his own showing upon motion for new- trial, affirmatively established that he was not in fact prejudiced by the error complained of. With reference to- that question I think the present opinion is correct, and therefore concur therein, without in any manner withdrawing my concurrence from any of the propositions of law established or approved by the former opinion.